342 S.W.3d 903 (2011)
Kerry Alan MERRITT, Appellant,
v.
Joy GUGLIELMINO, Respondent.
No. WD 72934.
Missouri Court of Appeals, Western District.
June 21, 2011.
Mitzi J. Alspaugh, for Appellant.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Kerry Merritt appeals the trial court's judgment dissolving his marriage to Joy Guglielmino. On appeal, Merritt claims that the trial court abused its discretion in its characterization and distribution of property and in awarding maintenance to Guglielmino. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).